


Exhibit 10.56




THIRD AMENDING AGREEMENT made as of the 19th day of December, 2013
A M O N G:
CGC INC.
(hereinafter called the “Borrower”)
OF THE FIRST PART
- and -
THE TORONTO-DOMINION BANK
(hereinafter called the “Lender”)
OF THE SECOND PART
WHEREAS the Borrower and the Lender have entered into a credit agreement dated
as of June 30, 2009, pursuant to which a credit facility was established in
favour of the Borrower (the “Original Credit Agreement”);
AND WHEREAS the Original Credit Agreement has been amended pursuant to amending
agreements dated November 22, 2011 and February 1, 2012 (as amended, the “Credit
Agreement”);
AND WHEREAS the parties wish to amend the Credit Agreement;
NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the covenants
and agreements contained herein and for other good and valuable consideration,
the parties hereto agree to amend the Credit Agreement as provided herein:
Section 1
General



In this Third Amending Agreement (including the recitals) unless otherwise
defined or the context otherwise requires, all capitalized terms shall have the
respective meanings specified in the Credit Agreement (including as amended by
this Third Amending Agreement).
Section 2
To be Read with Credit Agreement



This Third Amending Agreement is an amendment to the Credit Agreement. Unless
the context of this Third Amending Agreement otherwise requires, the Credit
Agreement and this Third Amending Agreement shall be read together and shall
have effect as if the provisions of the Credit Agreement and this Third Amending
Agreement were contained in one agreement.
Section 3
Amendments



(a)
Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition in its proper alphabetical order:





--------------------------------------------------------------------------------




“Chinalux” means USG ChinaLux S.ar.l., a company formed under the laws of
Luxembourg and a wholly owned subsidiary of the Borrower.”
(b)
Section 8.1.21.1 and Section 8.1.21.2 of the Credit Agreement are hereby deleted
in their entirety and replaced as follows:



“8.1.21 Financial Covenants. The Borrower shall:
8.1.21.1 Tangible Net Worth. (a) Maintain a Tangible Net Worth of no less than
(i) from December 20, 2013 to December 30, 2014, $50,000,000, (ii) from December
31, 2014 and thereafter, $60,000,000, in each case to be tested at the end of
each Fiscal Quarter; and
8.1.21.2 Current Ratio. (a) Maintain a Current Ratio of no less than (i) from
December 20, 2013 to December 30, 2014, 1.25:1.00, and (ii) from December 31,
2014 and thereafter 1.50:1.00, in each case to be tested at the end of each
Fiscal Quarter.”
(c)
Section 8.2.12 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

“8.2.12 No Action. The Borrower will not knowingly take any action that would
result in the Borrower failing to maintain the minimum Tangible Net Worth ratio
required pursuant to Section 8.1.21.1 and the minimum Current Ratio required
pursuant to Section 8.1.21.2.”
Section 4
Waiver



Notwithstanding any other provision of the Credit Agreement to the contrary, the
Lender hereby (a) consents to (i) the dividend in specie by the Borrower of its
shareholder and other interests in Chinalux to its sole shareholder, USG
Netherlands Global Holdings B.V. and (ii) the payment by the Borrower of a cash
dividend in the amount of $60 million to USG Netherlands Global Holdings B.V. on
or after December 20, 2014 and (b) agrees that the Borrower shall not be
required to make a mandatory prepayment in accordance with Section 3.4 of the
Credit Agreement as a consequence of the disposition of Chinalux.
Section 5
Representations and Warranties



In order to induce the Lender to enter into this Third Amending Agreement, the
Borrower represents and warrants to the Lender as follows, which representations
and warranties shall survive the execution and delivery hereof:
(a)
the representations and warranties set forth in Article 7 of the Credit
Agreement continue to be true and correct in all material respects as of the
date hereof with reference to facts subsisting on such date except for those
representations and warranties which speak to a specific date;



(b)
all necessary action, corporate or otherwise, has been taken to authorize the
execution, delivery and performance of this Third Amending Agreement by the
Borrower. The Borrower has duly executed and delivered this Third Amending
Agreement. This Third Amending Agreement is a legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms,
subject to laws of general application affecting creditors’ rights and the
discretion of the court in awarding equitable remedies;



(c)
as of the date hereof no Default or Event of Default exists other than as
notified in writing by the Borrower to the Lender prior to the date hereof; and







--------------------------------------------------------------------------------




(d)
since the delivery of the Credit Agreement, no Material Adverse Effect has
occurred.



Section 6
Conditions Precedent



This Third Amending Agreement shall not be effective until executed and
delivered by the Borrower and the Lender.
Section 7
Expenses



The Borrower shall pay all reasonable fees and expenses incurred by the Lender
in connection with the preparation, negotiation, completion, execution, delivery
and review of this Third Amending Agreement and all other documents and
instruments arising therefrom and/or executed in connection therewith.
Section 8
Continuance of Credit Agreement and Security



The Credit Agreement, as changed, altered, amended or modified by this Third
Amending Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for herein.
The Security previously delivered by the Borrower continues in full force and
effect and is hereby confirmed.
Section 9
Counterparts



This Third Amending Agreement may be executed in any number of separate
counterparts and by facsimile or pdf copy, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 10
Governing Law



This Third Amending Agreement shall be construed and interpreted in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein and each of the parties hereto irrevocably attorns to the jurisdiction
of the courts of the Province of Ontario.
[Remainder of Page is Intentionally Blank]








--------------------------------------------------------------------------------




- S1 -


IN WITNESS WHEREOF the parties hereto have executed this Third Amending
Agreement.


 
CGC INC., as Borrower
 
 
 
 
By:
/s/ James McEwen
 
 
James McEwen
 
 
Vice President Finance & Secretary
 
 
 
 
By:
/s/ Angela Hiltz
 
 
Angela Hiltz
 
 
Vice President Human Resources & Administration
 
 
 
 







































    






--------------------------------------------------------------------------------




LENDER:
 
 
THE TORONTO-DOMINION BANK, as Lender
 
 
 
 
By:
/s/ Ryan Mrozek
 
 
Ryan Mrozek
 
 
Senior Analyst, National Accounts
 
 
 
 
By:
/s/ Andrew Chiodo
 
 
Andrew Chiodo
 
 
AVP, Credit, National Accounts
 
 
 
 
 
 





